Citation Nr: 1021920	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-03 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1964 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In his February 2009 substantive appeal, the Veteran 
requested a hearing before a member or members of the Board.  
In a subsequent correspondence with the RO in May 2009, the 
Veteran withdrew his request for a hearing.  Accordingly, the 
hearing request is considered to have been withdrawn.  See 38 
C.F.R. § 20.702(e) (2009).


FINDINGS OF FACT

1. The Veteran's current hearing loss disability did not have 
onset during active service or within one year of separation 
for active service and is not otherwise etiologically related 
to his active service.

2. The Veteran's tinnitus had onset during service and is 
etiologically related to his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2. The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Bilateral Hearing Loss

The Veteran contends that he suffers from bilateral hearing 
loss.  In his Application for Compensation and/or Pension, 
dated October 2006, the Veteran stated that these symptoms 
were the result of noise exposure from riveting guns, high 
speed drills and sandblasters while in active service.  In 
addition, the Veteran claims that he was exposed to long 
periods inside the plane with the auxiliary power unit.  He 
stated that he was never issued ear protection.

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 
1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service treatment records are absent for any reports of 
hearing loss.  A separation report of physical examination 
from June 1967 indicated a normal clinical evaluation of the 
Veteran's ears and a normal auditory examination for the 
purposes of VA compensation.

These records provide highly probative evidence against these 
claims because they show no hearing loss during service.

38 U.S.C.A. § 1154(b) provides that in cases where the 
veteran has engaged in combat with the enemy, VA will accept 
as sufficient proof of service connection for any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with 
the circumstances, condition, or hardships of such service, 
notwithstanding the absence of an official record of such 
incurrence or aggravation in such service.

It is important to note that the Board does not dispute the 
fact that the Veteran was exposed to loud noise during 
service.  The critical question is whether the current 
bilateral hearing loss was caused by this noise exposure many 
years ago.

In this regard, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disability 
etiologically to the current disorder.  Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Collette v. Brown, 82 
F.3d 389, 392 (Fed. Cir. 1996).  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.

The Veteran contends that his bilateral hearing loss began in 
service or shortly after separation from service.  However, 
the record reflects that the Veteran first reported hearing 
loss in his Application for Compensation and/or Pension in 
July 2007, over forty years after separation from service.  
This long lapse of time is evidence against a finding that 
any hearing loss had its onset during service or is related 
to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints).

The Veteran was afforded a VA audiology examination in May 
2007.  Audiologic testing pursuant to VA audiology 
examination showed puretone thresholds in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz of 20, 15, 40, 60, and 
75 decibels, respectively with a four-frequency pure tone 
average of 47.5 decibels.  Puretone thresholds measured in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
25, 25, 60, 75, and 90 decibels, respectively with a four-
frequency pure tone average of 62.5 decibels.  Using the 
Maryland CNC Test, speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 94 
percent in the left ear.  

For purposes of applying the laws administered by VA, the 
Veteran has impaired hearing bilaterally, diagnosed as mild 
to severe sensorineural hearing loss in the right ear and 
moderately severe to profound sensorineural hearing loss in 
the left ear.

With respect to the etiology of the Veteran's bilateral 
hearing loss, the examiner, opined that the Veteran's hearing 
loss is "less likely as not (less than 50/50 probability) 
caused by or a result of military noise exposure."

The examiner explained that the medical opinion was based on 
the Veteran's service treatment records, specifically, the 
Veteran's separation examination which shows hearing within 
normal limits bilaterally).  The opinion was also based upon 
case history as the Veteran stated that he started to notice 
a decrease in hearing only 10 to 15 years ago, some 25 to 30 
years after he retired from the military.

The examiner's opinion of the etiology of the Veteran's 
hearing loss is evidence against the Veteran's claim as they 
fails to establish the requisite nexus between the Veteran's 
current bilateral hearing loss disability and his active 
service.

In a December 2009 submission to the RO, the Veteran 
contended that he misunderstood the May 2007 examiner's 
question as to when he first experienced hearing loss.  
During the examination, the Veteran responded that he first 
noticed hearing loss 10 to 15 years before the examination, 
some 25 to 30 years after separation from service.  In later 
statements, the Veteran asserted that he first experienced 
loss of hearing during service or shortly after discharge 
from active duty.  

While the Veteran contends that the information upon which 
the examiner based his opinion was inaccurate given his 
misunderstanding of the question upon examination, the 
examiner also noted that his medical opinion was based on the 
Veteran's medical history, to include his entrance and 
separation examinations.  Thus, the Board finds that the May 
2007 examination is adequate.

As to the Veteran's own contention and the lay statements of 
his brothers, that his current bilateral hearing loss began 
in service and is related to service, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

Some quasi-medical questions do lend themselves to the 
opinions of laypersons.  For example, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder s not a determination "medical 
in nature" and is capable of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in 
Jandreau, the U.S. Court of Appeals for the Federal Circuit 
explained, in footnote 4, that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions.

Here, the Board finds that the Veteran's and his brothers' 
opinions as to whether his current bilateral hearing loss is 
related to service over 40 years ago are not competent 
evidence because current hearing loss, as it relates to his 
service from so many years ago, is a medical question too 
complex to be the subject of the opinion of a layperson.  

In any event, the Board finds that the medical opinion 
against these claims outweighs the Veteran's and his 
brothers' statements.

Finally, since there is no evidence that the Veteran suffered 
hearing loss within one year of discharge, the provisions of 
38 C.F.R. § 3.307 and § 3.309 are inapplicable.

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the Veteran's claim against 
the evidence unfavorable to the Veteran's claim.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the 
favorable evidence outweighs the unfavorable evidence or if 
the favorable and unfavorable evidence are in relative 
equipoise, the Veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).

Here, the absence of any report hearing loss during service 
or for decades thereafter is more probative than the 
Veteran's and his brothers' own assertions as to when the 
Veteran first experienced hearing loss.  In summary, the in-
service and post-service medical evidence (which are found to 
provide evidence against this claim) are more probative than 
the Veteran's contentions as to whether his current hearing 
loss disability is related to his service.

Based on the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for entitlement 
to service connection for hearing loss and this claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Tinnitus

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

VA must consider both lay and medical evidence in deciding a 
claim for entitlement to service connection.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Lay 
evidence may be sufficient to grant service connection.  Id.  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service treatment records show no complaints of or treatment 
for tinnitus.  A report of medical examination upon 
separation in June 1967 indicated a normal clinical 
evaluation of the Veteran's ears.  These reports provide 
probative evidence against the Veteran's claim as they tend 
to show that he did not suffer from an in-service disease or 
injury.

The Veteran was afforded a VA audiology examination in May 
2007.  The examination report indicated that the Veteran 
suffered from bilateral, constant tinnitus.  As to the 
etiology of the Veteran's tinnitus, the examiner opined that 
it is "less likely as not (less than 50/50 probability) 
caused by or a result of military noise exposure."

In submissions to the RO from February 2009, the Veteran's 
brothers, "G.B." and "R.S." both stated that the Veteran 
complained of ringing in his ears while he was serving in the 
Navy and that after discharge, the Veteran complained that he 
had difficulty communicating at work due to his inability to 
hear certain tones.

The Veteran himself has also repeatedly described symptoms 
consistent with tinnitus and is certainly competent to report 
on symptoms that he has experienced (as opposed to a finding 
that his current hearing loss is the result of service).  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, 
both the examiner from the May 2007 examination, was well as 
G.B. and R.S. indicated that the Veteran suffers from 
tinnitus.  Accordingly, the Board finds that the first 
element of a service connection claim has been met, that is, 
that the Veteran suffers from the claimed disability.

The Board finds the Veteran's consistent statements that his 
tinnitus symptoms began during his military service to be 
credible.  Military records show that the Veteran served as a 
structural aircraft mechanic while in the service for 
approximately 3 years.  The Board further finds that auditory 
trauma due to frequent exposure to loud noises, including 
drilling, riveting, guns, and aircraft noise, is consistent 
with the nature of the Veteran's service.  See 38 U.S.C.A. § 
1154(a) (West 2002).

Although the May 2007 examiner did not opine that the 
Veteran's tinnitus is related to his military service, the 
Veteran's account of the nature, severity, and onset of his 
tinnitus symptoms, coupled with the lay statements from his 
two brothers, warrant service connection for tinnitus.  As 
such, the Board finds that the evidence is at least in 
equipoise with respect to when the Veteran's symptoms of 
tinnitus first arose.  The Board finds that an indication 
that the Veteran did not have hearing loss for many years 
after service (the VA examination) and at discharge (the 
service records) provides evidence against the hearing loss 
claim, but indications of ringing in the ear for many years 
since service (the statements from the brothers) and the 
consistency of such a complaint (no indication that there was 
a long period of time after service when the Veteran did not 
have ringing in the ears) provides evidence in favor of that 
claim.  

Consequently, the Board concludes that the remaining elements 
of a service connection claim have been met, namely, that the 
Veteran's condition was caused in service and that there is a 
nexus between that condition and his current disability.  For 
these reasons, service connection for tinnitus is warranted 
and the Veteran's claim must be granted.

It is important for the Veteran to understand that while he 
is entitled to service connection for tinnitus, he is not 
entitled to service connection for his bilateral hearing 
loss.  As explained above, the Veteran is certainly competent 
to identify ringing in his ears and when he first noticed the 
symptom.  Similarly, his brothers are competent to state that 
they recall the Veteran complaining of ringing in his ears in 
service and shortly after separation from service.  However, 
also as discussed above, the Veteran is not competent to make 
a medical diagnosis of hearing loss nor is he competent to 
offer a medical nexus between his military service and his 
current hearing loss.  As such, the criteria for service 
connection have been met for tinnitus but not for bilateral 
hearing loss.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in December 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


